Citation Nr: 1134467	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  04-04 007	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of kidney stones and urethritis.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left foot and ankle disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for diverticulitis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a heart disorder, to include hypertension, to include as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2005, the Board remanded the matters for additional development.  As will be discussed further herein, the Board is satisfied there was substantial compliance with its remand orders with respect to the issues decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2004, the Veteran testified during a video-conference hearing before a Veterans Law Judge who has since retired.  In January 2011, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the June 2004 Board hearing and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he did not want an additional hearing.

With respect to the issue of entitlement to service connection for a left foot and ankle disorder, the Board notes that the claim was initially adjudicated as entitlement to service connection for a left foot disorder; however, at his June 2004 Board hearing, the Veteran clarified that such claim was intended to include his left foot and ankle.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) ((holding that an informal claim for benefits is made where the claimant refers to a disabled body part or system or describes symptoms of the disability, and a claim includes all disabilities that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the issue on appeal as shown on the first page of this decision.  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that a right shoulder disorder had its clinical onset in service or is otherwise related to active duty; arthritis of the right shoulder did not manifest within the first post-service year.  

2.  A preponderance of the evidence is against a finding that a low back disorder had its clinical onset in service or is otherwise related to active duty; arthritis of the low back did not manifest within the first post-service year.

3.  Resolving all reasonable doubt in favor of the Veteran, hypertension and hypertensive heart disease is aggravated by service-connected PTSD. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred or aggravated in service, nor may such be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A low back disorder was not incurred or aggravated in service, nor may such be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).

3.  Hypertension and hypertensive heart disease is proximately due to the Veteran's service-connected PTSD.  38 U.S.C.A. §5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ  decision on the claim for VA benefits.  

As the Board's decision to grant service connection for hypertension and hypertensive heart disease herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to this issue. 

Relevant to the other claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, January 2002 letter, sent prior to the initial February 2002 rating decision, and a February 2005 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

In the present case, the Veteran was only informed of the type of evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, in connection with the June 2006 supplemental statement of the case.  The United States Court of Appeals for the Federal Circuit has held that VA cannot satisfy its duty to notify under the VCAA by referencing various post-decisional communications, such as the notification of the decision, the statement of the case, or supplemental statements of the case from which the claimant might have been able to infer what evidence was lacking.  See Mayfield v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007) (quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006)).  Even so, despite the inadequate notice to the Veteran regarding the Dingess/Hartman elements, as the Board concludes herein that the preponderance of the evidence is against the Veteran's service connection claims, any question as to the appropriate effective date to be assigned is rendered moot.   Additionally, defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an AOJ after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that VA has satisfied its duty to notify the Veteran.

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records have been have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board further observes that the Veteran was afforded VA examinations in December 2002, August 2005, and March 2006 in order to adjudicate his service connection claims.  Neither the Veteran nor his representative have argued that such examinations are inadequate for rating purposes.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues, as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with any necessary diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2005 remand directives in obtaining all identified records and affording the Veteran VA examinations such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right Shoulder Disorder

The Veteran contends that he has constant pain in his right shoulder, which started on active duty; and had been diagnosed as bursitis and arthritis.  In June 2004, the Veteran testified that he was moving a large motor aboard ship in service, which shifted and bent his right arm backwards, causing severe shoulder and arm pain for several days.  The Veteran also testified that part of his job as an electrician in service was working with large machinery while at sea, and that he continued to aggravate his right shoulder injury.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).
 
Service treatment records reflect that the Veteran complained that his right arm hurt when he raised it above a 90-degree angle of the body, and that his range of motion was limited at times when doing exertion work.  The examiner noted pain of the right shoulder over deltoid area with lateral extension of three years' duration.  X-rays taken of the right shoulder were within normal limits.  The assessment was deltoid right muscle strain.

The post-service records include private treatment records, dated in May 1995, showing some elbow and shoulder pain without injury.  The physician opined that the Veteran had bursitis in his right shoulder, and injected the shoulder with epidural steroids.

During a December 2002 VA examination, the Veteran reported a diffused ache in the right shoulder with extremes of flexion and abduction.  He reported working as an electrician in the Navy, and presently working for a company to test electrical systems of ships.  Examination of the right shoulder revealed mild crepitance.  Range of motion of the right shoulder was to 180 degrees on flexion, with pain from 120 degrees; and to 180 degrees on abduction, with pain from 120 degrees.  X-rays taken of the right shoulder revealed mild degenerative changes in the acromioclavicular joint.  The diagnosis was constant right shoulder pain by history.

Private treatment records, dated in March 2004, show diagnoses of impingement syndrome and rotator cuff tendinitis of the right shoulder, and osteoarthritis of the right acromioclavicular joint.  VA treatment records, dated in October 2004, show that the Veteran had surgery on his right shoulder in May 2003, and still complained of shoulder pain.

Following the Board's January 2005 remand, the Veteran underwent a VA examination in August 2005 for purposes of determining the nature and etiology of the Veteran's right shoulder disorder.  The examiner reviewed the claims file, and noted the Veteran's medical history.  Examination of the right shoulder revealed a 4x1-inch scar on the anterior portion of the shoulder, and tenderness in the mid-deltoid area with crepitation on motion and a pop.  The diagnosis was degenerative joint disease of the right shoulder.

During a March 2006 VA examination, the Veteran reported that he injured his right shoulder in service at the time when he injured his back.  The Veteran reported intermittent pain since then, and that he had a rotator cuff tear and arthroscopy repair in 2001.  The examiner noted that there was no information in the claims file to justify continuous right shoulder pain or any progression of disease between the time of the Veteran's discharge from service in 1984, and the progression of his right shoulder disorder in 2000.  The Veteran was unable to establish the chronicity of right shoulder pain in the interview.  Following examination, the examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's right shoulder disorder was related to military service.  In support of the opinion, the examiner noted that despite the Veteran's complaints of right shoulder pain in service, there was no evidence of chronicity problems following service.

The most probative evidence indicates that the Veteran's right shoulder disorder is not linked to service.  The March 2006 examiner concluded that a current right shoulder disorder was not related to the Veteran's right arm pain in service.  Indeed, the examiner provided a rationale for the opinion, which was based on review of the claims file and the absence of any documentation of post-service shoulder pathology that is dated prior to 2000.  The reports of the December 2002 and March 2006 examinations appear accurate, and contain sound reasoning.  There is no medical opinion to the contrary.  The March 2006 opinion outweighs the Veteran's lay assertions.  

In view of the absence of in-service findings of a right shoulder disorder, a lengthy period following service without treatment for a right shoulder disorder, and the adverse medical opinion; these factors weigh against the Veteran's claim.  The Board has recognized the Veteran's contentions that he has had continuous right shoulder pain since active service.  As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

To the extent that the Veteran is able to observe continuity of right shoulder pain, his opinion is contradicted by the competent medical evidence.  VA examination failed to diagnose a right shoulder disorder in 2002.  There were some reports of right shoulder pain in service and diagnosis of muscle strain, but X-rays of the right shoulder were normal.  There was no showing of degenerative joint disease of the right shoulder within the first post-service year.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a right shoulder disorder other than muscle strain) and post-service treatment records (showing no complaints, symptoms, findings, or diagnoses associated with a right shoulder disorder until 1995), and no competent medical evidence linking a current right shoulder disorder to the Veteran's muscle strain in service, outweigh his contentions.  

The Federal Circuit has agreed that the Board may not require contemporaneous medical evidence as a prerequisite to considering lay evidence credible.  However, in the present case, the Board is not requiring contemporaneous medical evidence as a prerequisite to considering the Veteran's lay evidence credible; but rather, the Board finds the Veteran's lay statements of continuity not credible, in part, because they contradict other medical evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  

Hence, a clear preponderance of the evidence is against a finding that the Veteran has a right shoulder disorder that either had its onset during service, or is related to his active service.  Thus, service connection for a right shoulder disorder is not warranted.

B.  Low Back Disorder

The Veteran contends that his low back disorder had its onset in service.  In June 2004, the Veteran testified that he slipped and injured his back while going down a ladder aboard ship in 1964.  His back pain, at the time, subsided after a few hours.  The Veteran testified that, since then, he was prone to back injuries and had frequent episodes of back pain.  He testified that he strained his back and pulled a muscle while working with heavy equipment aboard ship.  The Veteran also testified that his low back pain had progressed over the years.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records show complaints of right-sided back pain of one week's duration in November 1975.  At that time the Veteran reported the pain had diminished, but then increased over the past 24 hours.  The Veteran reported no trauma or previous history of back pain.  Examination revealed tenderness of the paraspinal muscles, otherwise, a normal spine.

The post-service records include complaints of low back pain in 1992.   Degenerative changes were confirmed in X-rays taken in April 1999.  Private treatment records include a diagnosis of lumbar degenerative disc disease and lumbar spondylosis in July 2000.

During a VA examination in December 2002, the Veteran reported complaints of low back pain.  X-rays revealed transitional changes of the lumbar spine with probable lumbarization of S1, and lumbar spondylosis.  The examiner noted an essentially normal spine, and that X-rays were compatible with 58 years of aging and showed minor anterior spurring with no abnormalities in the posterior aspect of the spine.

MRI scans of the lumbar spine conducted in November 2004 revealed L5-S1 disc protrusion and neural foraminal narrowing, as well as evidence of radiculopathy.

Following the Board's January 2005 remand, the Veteran underwent a VA examination in August 2005 for purposes of determining the nature and etiology of the Veteran's low back disorder.  The examiner reviewed the claims file, and noted the Veteran's medical history.  The Veteran reported that he injured his back while moving a motor aboard ship, when the ship rolled.  He reported mild increases in pain over the years.  Following examination, the examiner diagnosed degenerative joint disease of the lumbar spine.  

During a March 2006 VA examination, the Veteran reported back strain in service, and pain that continued off and on.  He denied any other injury to his spine.  Examination of the thorocolumbar spine revealed mild tenderness.  The diagnosis was degenerative joint disease of the lumbar spine with history of S1 radiculopathy.  The examiner opined that the Veteran's lumbar degenerative joint disease was less likely as not (less than 50 percent probability) related to military service.  In support of the opinion, the examiner noted the Veteran's history of a back strain in 1975, but no evidence of chronicity of any back problems until 2000.  The examiner commented that the back condition was most likely due to the aging process for an individual of this age.  

While the Veteran is competent to describe low back pain that occurred in service, any contention as to a continuity of low back pain since then is contradicted by the absence of evidence of chronicity of any low back disorder until the year 2000, as noted by the March 2006 VA examiner.  The contemporaneous service treatment records and the absence of objective data regarding a low back disorder from 1984 to 2000, are more probative than a lay account of low back pain made decades later.  There is no convincing, competent evidence establishing a continuity of symptomotology of low back pain following military service.  

Moreover, the credible evidence is against a finding that the Veteran's current low back disorder is linked to service.  Following a review of the claims file and examination of the Veteran, the March 2006 examiner concluded that the Veteran's current low back disorder was less likely related to service.  Indeed, the examiner pointed out the episode of muscle strain in service and the absence of objective data pertaining to a low back disorder post-service.  The report of the March 2006 VA examination appears accurate and contains sound reasoning.  Hence, the opinion is afforded significant probative value.  There is no opinion to the contrary.

A clear preponderance of the evidence is against a finding that a low back disorder had its onset in service or is otherwise related to active duty. Thus, service connection for a low back disorder, to include lumbar strain and degenerative joint disease of the lumbar spine, is not warranted. 

C.  Heart Disorder, to Include Hypertension

In this case, the Veteran contends that his heart disorder, to include hypertension, had its onset in active service or is proximately due to his service-connected PTSD.  In June 2004, the Veteran testified that his blood pressure had increased throughout his active service, and had been aggravated by his PTSD.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records show a negative stress test in May 1980, and chest X-rays within normal limits at the time of the Veteran's retirement examination in May 1984.  Records also show a blood pressure reading of 124/92 (sitting), 142/92 (recumbent), and 122/88 (standing) in November 1980; and a blood pressure reading of 118/88 (sitting) in May 1984.  While the Veteran has reported a diagnosis of hypertension within one year of his service discharge, there is no evidence that such disease or a heart disorder manifested to a degree of 10 percent in that time period.

Post-service records reflect that a cardiolite stress test in August 2001 revealed good exercise tolerance, and no significant symptoms during testing.  Chest X-rays revealed a normal heart size in December 2002.  VA treatment records show that the Veteran's hypertension was under control in October 2003.

In June 2004, a VA psychiatrist opined that the Veteran's PTSD, as likely as not, is causative in the Veteran's hypertension.  The psychiatrist indicated that patients with PTSD have abnormally high levels of circulating adrenaline and cortisol, which can cause them to have elevated blood pressure.

VA treatment records show that no acute cardiopulmonary disease was detected in May 2005.  Blood pressure readings were elevated in June 2005, and the Veteran's medications were adjusted.

The Veteran underwent a VA examination in August 2005 for purposes of determining the nature and etiology of his heart disability.  The examiner reviewed the claims file, and noted the Veteran's medical history.  The examiner noted that the Veteran was diagnosed with hypertension in the 1980's, and was taken medications.  The Veteran described chest tightness at rest and chest pain with activity.  He denied shortness of breath, and was able to ambulate two-to-three miles without any problem or difficulties.  Examination revealed a blood pressure reading of 180/80 (sitting); the Veteran's heart was regularly irregular without murmurs, gallops, or rubs.  An echocardiogram revealed a normal left ventricular systolic function, mild concentric left ventricular hypertrophy, and grade 1 diastolic dysfunction.  The diagnoses were hypertension, not well controlled; and hypertensive heart disease.

The August 2005 examiner opined that it was less than a 50 percent probability that the Veteran's heart condition and hypertension were incurred or aggravated by the Veteran's military service.  The August 2005 examiner also opined that it was not likely that the Veteran's hypertension was related to his service-connected PTSD.  In support of the opinion, the examiner reviewed medical literature and found no documented relationship between hypertension and PTSD.  The examiner did suggest that it was quite possible that the Veteran's hypertension may have been aggravated by his PTSD.  The examiner reasoned that extreme stress or emotional upset can elevate one's blood pressure and, thus, can aggravate one's already existing hypertension.

Based on the foregoing, the Board finds the evidence supports a finding that the Veteran's hypertension and hypertensive heart disease are secondary to his service-connected PTSD.  Specifically, the Veteran's psychiatrist indicated that his PTSD aggravated his hypertension.  Additionally, while the August 2005 VA examiner indicated that it was not likely that the Veteran's hypertension was related to PTSD, he suggested that it was quite possible that such was aggravated by his PTSD.  Therefore, the Board finds that the Veteran's hypertension and, in turn, his hypertensive heart disease, is aggravated by his PTSD.  Consequently, service connection is warranted. 


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a low back disorder is denied.

Service connection for hypertension and hypertensive heart disease is granted.


REMAND

With respect to the remaining issues on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the Veteran's claim of entitlement to service connection for residuals of kidney stones and urethritis, he alleges that his kidney problems had their onset in service, and that he was treated for kidney stones while on active duty.  He continues to have problems involving his kidneys and urinary system.  In June 2004, the Veteran testified that he had a history of chronic urinary tract infections both in-service and post-service; and that the infections range from mild to severe.
 
Service treatment records show that the Veteran was diagnosed with acute urethritis in April 1964, and with a ureteral stone in February 1966.  Records also show that the Veteran passed a kidney stone in 1975, without surgery.  Residuals of kidney stones and urethritis were not found at the time of the Veteran's discharge examination from service in May 1984.  Post-service records include the report of a renal ultrasound in July 1999, showing an impression of mild prominence or dilatation of the left pelvocalyceal system with normal resistive index and ureteral jets.  During a December 2002 VA examination, the Veteran reported that he had passed a stone in 1965, and had no history of stones since then.  He reported having recurrent urinary tract infections for the last several years.  The last infection was a year ago; he was treated with antibiotics, with good response.  Examination revealed no specific residuals of genitourinary disease, including post-treatment residuals or malignancy.  Urinalysis was negative.  Diagnoses were history of renal calculi in 1965, spontaneously passed, no history of calculi since then; and recurrent urinary tract infections.  No opinion was proffered.  

As such, the Veteran again underwent a VA examination in August 2005.  After reviewing the file, interviewing the Veteran, and performing a physical examination, the examiner opined that it was less than a 50 percent probability that the Veteran's kidney stones were incurred or aggravated by the Veteran's military service.  No rationale for the opinion was provided.  The examiner did not offer an opinion regarding the etiology of the Veteran's recurrent urinary tract infections.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the August 2005 VA examiner did not provide a rationale for his opinion or address the etiology of the Veteran's urinary tract infections, the Board finds that the Veteran should be afforded another VA examination in order to determine the nature and etiology of residuals of kidney stones and urethritis found to be present.

Pertinent to the Veteran's left foot and ankle disorder, he testified that he dropped a motor on his left foot in February 1966, causing a contusion to his left fourth toe; and that he sprained his left ankle numerous times in service, causing sharp shooting pains below the ankle bone and into his toe.

Service treatment records show a contusion of the left fourth toe in February 1966.  In December 1978, the Veteran complained of a 3-month history of pain of the fifth metatarsophalangeal base, plantar aspect.  The impression was tenosynovitis of the plantar longus.  No foot disability was found at the time of the Veteran's retirement examination in May 1984.  During a VA examination in December 2002, the Veteran complained of discomfort in his left foot.  Examination revealed no swelling of the joints of the lower extremities, and full range of motion of the ankles.  X-rays revealed a normal left foot.  Diagnoses included mild degenerative joint disease of the subtalar joint of the left foot and history of probable neuroma of the left foot.  The Veteran underwent another VA examination in March 2006.  The examiner reviewed the claims file, and noted the Veteran's medical history.  The Veteran denied any foot problems.  Examination of the left foot revealed a full range of motion of all toes, with no evidence of hammertoes, flat foot, or tenderness in the plantar area; and with no painful motion, edema, instability, weakness, or tenderness seen.  There was no evidence of swelling, redness, or deformities of the left ankle.  The diagnosis was history of a left foot disability consistent with tenosynovitis and no residuals.  The examiner added that no left foot disability was present and, therefore, no opinion regarding etiology was preferred.    

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  In the instant case, while the March 2006 VA examination failed to reveal a left foot disability, the Veteran was diagnosed with mild degenerative joint disease of the subtalar joint of the left foot and history of probable neuroma of the left foot previously.  As such, the Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to determine the nature and etiology of his left foot and ankle disorder. 

Relevant to the Veteran's diverticulitis, he alleges that such had its onset in service or, in the alterative, is caused or aggravated by his service-connected PTSD.  In June 2004, the Veteran testified that he began having left lower bowel problems in April 1984 while aboard ship.  He was first diagnosed with possible gallbladder problems, and then with possible ulcers.  The Veteran testified that he continued to have mild to severe stomach and lower bowel pain post-service.  He testified that, in 1998, he went to the Emergency Room and was diagnosed with diverticulitis.  He was given antibiotics for several months without success, and eventually had a bowel resection.  The Veteran testified that diverticulitis had not been diagnosed in service because no colonoscopy was performed.

Service treatment records, dated in April 1984 and May 1984, show assessments of possible cholelithiasis and probable duodenitis or mild ulcer based on upper gastrointestinal testing.  Diverticulitis was not found in service.  Computed tomography conducted more than a decade later in June 1998 revealed findings consistent with mild changes of acute diverticulitis. The Veteran was hospitalized in July 1998 due to lower abdominal cramps and fever.  The report of a March 2005 barium enema includes assessments of status-post colonic resection of the distal descending colon with patent anastomotic site, and colonic diverticula.
 
The Veteran underwent a VA examination in August 2005 for purposes of determining the nature and etiology of his diverticulitis.  The examiner reviewed the claims file, and noted the Veteran's medical history and status-post bowel resection secondary to diverticulitis about 1998.  The Veteran had gained about 25 pounds over the years, and reported occasional nausea and constipation, but denied diarrhea.  A barium enema report revealed colonic diverticula.  The diagnosis was diverticulitis.  The examiner opined that it was less than a 50 percent probability that the Veteran's diverticulitis was incurred or aggravated by the Veteran's military service.  It was also not likely that the Veteran's diverticulitis was related to his service-connected PTSD.  In support of the opinions, the examiner reviewed medical literature and found no documented relationship between diverticulitis and PTSD.  However, the examiner did not offer a rationale for his opinion that the Veteran's diverticulitis was not related to service.  Moreover, while he stated that such is not related to the Veteran's service-connected PTSD, he did not offer an opinion regarding whether his diverticulitis is aggravated by his PTSD.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran another VA examination in order to determine the nature and etiology of his diverticulitis.  See Barr, supra.

Furthermore, the Veteran has not been provided with proper VCAA notice pertaining to the assignment of disability ratings and effective dates in accordance with Dingess/Hartman, supra, or regarding the secondary aspect of his claim of entitlement to service connection for diverticulitis.  Such should be accomplished on remand.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders since service.  Thereafter, any identified records, to include those from the Houston, Texas, VA Medical Center dated from May 2006 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra, and to substantiate his claim of entitlement to service connection for diverticulitis as secondary to his service-connected PTSD.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Houston, Texas, VA Medical Center dated from May 2006 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his residuals of kidney stones and urethritis.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and the results included in the examination report. 

The examiner must identify all urinary and kidney disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed urinary and/or kidney disorder, to include kidney stones and/or urinary tract infections, is etiologically related to the Veteran's military service, to include his documented in-service treatment for urethritis and a kidney stone.       

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his urinary and kidney disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.   After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left foot and ankle disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and the results included in the examination report.

The examiner must identify all left foot and ankle disorders found to be present.  In determining whether any left foot or ankle disorder is present, the examiner should take into account the findings made at the December 2002 VA examination, which includes diagnoses of mild degenerative joint disease of the subtalar joint of the left foot and history of probable neuroma of the left foot.  If the examiner finds that there is no left foot and/or ankle disorder present, s/he should reconcile his/her findings with the remainder of the record, to include the December 2002 VA examination.

For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed left foot and/or ankle disorder, to include degenerative joint disease of the subtalar joint of the left foot and/or neuroma, is etiologically related to the Veteran's military service, to include his documented in-service treatment for tenosynovitis of the plantar longus.       

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his left foot and ankle disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his diverticulitis.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and the results included in the examination report.

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's diverticulitis is etiologically related to his military service, to include his documented in-service treatment for cholelithiasis and probable duodenitis or mild ulcer.       

The examiner should further opine as to whether the Veteran's diverticulitis is caused or aggravated (increased in severity beyond the nature progression) as a result of his service-connected PTSD.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his diverticulitis and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


